Citation Nr: 1453475	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating, greater than 10 percent for right knee mild degenerative changes.

2.  Entitlement to a rating, greater than 10 percent for left knee injury with degenerative disease.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1988 to November 1988, January 1992 to March 1992, and from September 1992 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  Throughout the entire rating period, right knee mild degenerative changes have been productive of limitation of flexion to not less than 60 degrees, and no limitation of extension.

2.  Prior to July 18, 2012 a left knee injury with degenerative disease was productive of limitation of flexion to 10 degrees but no limitation of extension.

3.  Since July 18, 2012, a left knee injury with degenerative disease has been productive of limitation of flexion to not less than 55 degrees, and no limitation of extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee mild degenerative changes have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5260 (2014).

2.  The criteria for a rating of 30 percent for left knee injury with degenerative disease were met prior to July 18, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5010-5260 (2014).

3.  The criteria for a rating in excess of 10 percent for left knee injury with degenerative disease have not been met or more nearly approximated at any time since July 18, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5010-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings for the Knees

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned initial disability ratings for degenerative disease of the left knee and mild degenerative changes of the right knee in prior decisions, which are not the subject of the current appeals.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's knees are both rated as 10 percent disabling under 38 C.F.R. § 4.71a; with the right knee having been rated under Diagnostic Code (DC or Code) 5260 for limitation of flexion, and the left knee under DC 5010-5260.  Hyphenated Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5260 is used for rating the Veteran's limitation of motion of the left knee, while DC 5010 relates to traumatic arthritis, the underlying source of the disability.

DC 5260 provides ratings based on limitation of flexion of the leg, where flexion limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

The Veteran has endorsed spasms, popping, and locking of the knees, several times a month, and treatment records reflect complaints of either a locking sensation, or feeling that the knee is about to lock-up.  To the extent that sensations such as spasms, pain, locking, and popping are capable of lay observation, the Board finds the Veteran's complaints to be both competent and probative in evaluation the current level of knee symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).

Of additional great probative value are the findings of VA examiner in 2011, 2012, and 2014.  On VA examination in July 2011, the Veteran had an abnormal gait due to pain, and walked slowly.  Flexion of the right knee was to 120 degrees, with pain starting at 60 degrees of motion, and zero degrees of extension.  On the left, the Veteran had flexion of the left knee to 90 degrees, with pain starting at 10 degrees of motion, and zero degrees of extension.  Knee function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, and instability testing was within normal limits.  The examiner opined that the occupation effects included difficulty walking, standing, sitting and bending.

One year later, in July 2012, VA examination revealed that pain on flexion of the right knee began at 100 degrees, and at 55 degrees in the left knee.  Extension was to zero degrees and was without pain bilaterally.  There was no additional functional loss of range of motion following repetitive use testing, however general functional impairments included weakness and disturbance of locomotion in the left knee, with pain on movement bilaterally.  The Veteran endorsed knee spasms and locking bilaterally, however joint stability examination was normal.

During an April 2014 VA examination, the Veteran indicated that her left knee pops and locks up during flare-ups.  A physical examination reflected that pain on flexion of the right knee began at 100 degrees, and at 90 degrees in the left knee.  Again, both knees had full extension without pain.  On repetitive use testing, ranges of motion were unchanged except for the left knee, which had only 85 degrees of flexion.  In addition, functional limitations included weakness of movement in the left knee, with both pain on movement and disturbance of locomotion in both knees.  Joint stability and patellar subluxation/dislocation testing was normal bilaterally, and the examiner noted the use of a knee brace "occasionally."


Increased Rating for the Right Knee

Based on the foregoing, the Board finds that the Veteran's service-connected right knee disability with mild degenerative changes has been not more than 10 percent disabling at any time during the period on appeal.  The Veteran's right knee symptoms have been productive of pain on flexion, with range of motion functionally limited to no less than 60 degrees, to include when considering such factors as pain, weakness, excess fatigability, and incoordination, as well as the effects of repeated use and flare-ups.  Extension has been normal, and although the Veteran has endorsed episodes of instability and locking, she does not have recurrent subluxation or lateral instability.  Without flexion limited to at least 30 degrees, or extension limited to at most 15 degrees, a schedular rating of greater than 10 percent is not warranted for limitation of motion of the right knee.  See 38 C.F.R. § 4.71a, DCs 5257, 5260.

The Board has specifically considered whether a separate evaluation is warranted for instability or limitation of extension.  See VAOPGCPREC 23-97; (interpreting that arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; (interpreting that if a veteran has a disability rating under DCs 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 9-04 (interpreting that separate ratings may be granted based on compensable limitation of flexion (DC 5260) and compensable limitation of extension (DC 5261) of the same knee joint).  But separate evaluations are not warranted because - as discussed - neither instability nor limitation of extension has been shown in the knee.

Finally, the Board has considered applying alternate Codes to evaluate the Veteran's service-connected disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, the Veteran has not had ankylosis of the knee (DC 5256), dislocated semilunar cartilage (DC 5258), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263), and thus ratings under these Codes are not applicable.

Accordingly, the Board concludes that the Veteran's right knee disability has been 10 percent disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for the Left Knee

As previously noted, the Veteran's service-connected left knee injury is rated under DC 5010-5260.  DC 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated under the appropriate Diagnostic Codes on the basis of limitation of motion for the specific joint or joints involved - in this case DCs 5260 and 5262.

After reviewing the entire claims file, the Board finds that the Veteran's service-connected left knee injury was 30 percent disabling prior to July 18, 2012, but not more than 10 percent disabling thereafter.  Specifically, prior to her July 2012 VA examination, the record showed flexion functionally limited to 10 degrees of motion - warranting a 30 percent rating under DC 5260.  During her July 18, 2012 examination, however, the Veteran's range of motion was functionally limited only to 55 degrees, which does not warrant a rating of greater than 10 percent.

In so finding, the Board notes that although the Veteran has endorsed instability and locking, objective clinical examinations have found no evidence of such symptoms, and further ranger of extension has not been limited at any point during the period on appeal.  A rating of greater than 10 percent cannot be awarded after the date of the Veteran's July 2012 examination, as her ranges of motion have been greater than 30 degrees since that time, and a rating of greater than 30 percent prior to her examination is not warranted as this is the highest schedular rating afforded under DC 5260.

Having considered whether a rating of greater than 10 percent may be warranted under an alternative Diagnostic Code, the Board finds that one is not.  Specifically, as with the right knee, there is no evidence of ankylosis of the knee (DC 5256), dislocated semilunar cartilage (DC 5258), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263), and thus ratings under these Codes are not applicable.

Accordingly, the Board concludes that the Veteran's left knee disability has been 30 percent disabling prior to July 18, 2012, and 10 percent thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for the service-connected right and left knee disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion - with consideration of instability - as well as radiographic evidence of arthritis (in the case of DC 5010).  Thus, the demonstrated manifestations - namely x-ray evidence of traumatic arthritis of the left knee, with limitation of flexion of both knees - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's knees, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is currently claiming that she is rendered unemployable by virtue of her bilateral knee disabilities, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in April 2011, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in July 2011, July 2012, and April 2014 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the examiners were not provided the Veteran's claims file for review, accurate histories and descriptions of symptoms was elicited from the Veteran regarding her knee disabilities.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating in excess of 10 percent for right knee mild degenerative changes is denied.  

A rating of 30 percent, and no higher, for a left knee injury with degenerative disease is granted, effective from March 31, 2011 until July 17, 2012.

A rating in excess of 10 percent for a left knee injury with degenerative disease since July 18, 2012 is denied.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


